     Case 2:18-cv-03605-AB-FFM Document 29 Filed 04/12/19 Page 1 of 2 Page ID #:490




 1    Brian Brazier, Esq. (SBN: 245004)
      Price Law Group, APC
 2    8245 N. 85th Way
 3    Scottsdale, AZ 85258
      Tel: 818.600.5564
 4    Fax: 818.600.5464
 5
      brian@pricelawgroup.com
      Attorneys for Plaintiff,
 6    Thomas J. Baggaley, Jr.
 7
                                UNITED STATES DISTRICT COURT
 8                             CENTRAL DISTRICT OF CALIFORNIA
 9
                                                       Case No. 2:18-cv-03605-AB-FFM
10    THOMAS J. BAGGALEY, JR.,
                                                       NOTICE OF SETTLEMENT
11                     Plaintiff,
12    vs.
13
14    WELLS FARGO BANK, N.A.,
15                     Defendant.
16
17
18
19
                 NOTICE IS HEREBY GIVEN that Plaintiff, Thomas J. Baggaley, Jr., and

20    Defendant, Wells Fargo Bank, N.A. (“Wells Fargo”), have settled all claims between
21
      them in this matter. The parties are in the process of completing the final settlement
22
23
      documents; Plaintiff expects to file a Stipulation of Dismissal within the next sixty (60)

24    days. Plaintiff requests that the Court vacate all pending deadlines in this matter. Plaintiff
25
      also requests that the Court retain jurisdiction for any matters related to completing and/or
26
      enforcing the settlement.
27
28               Respectfully submitted this 12th day of April 2019.

            //

                                                     -1-
     Case 2:18-cv-03605-AB-FFM Document 29 Filed 04/12/19 Page 2 of 2 Page ID #:491




 1                                                        /s/Brian Brazier         .
                                                          Brian Brazier, Esq. (SBN: 245004)
 2                                                        Price Law Group, APC
                                                          8245 N. 85th Way
 3                                                        Scottsdale, AZ 85258
                                                          Tel: 818.600.5564
 4                                                        Fax: 818.600.5464
                                                          brian@pricelawgroup.com
 5                                                        Attorneys for Plaintiff,
 6                                                        Thomas J. Baggaley, Jr.
 7
 8
 9
10
11                                 CERTIFICATE OF SERVICE
12
             I hereby certify that on April 12, 2019, I electronically filed the foregoing with the
13
14    Clerk of the Court using the ECF system, which will send notice of such filing to all
15    attorneys of record in this matter.
16
             /s/Elizabeth Nanez
17
18
19
20
21
22
23
24
25
26
27
28




                                                    -2-
